Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20, 22, 24, 26 and 28 are pending in the application. Claims 20, 22, 24, 26 and 28 are rejected. 

Terminal Disclaimer
The terminal disclaimer filed January 24th, 2022 was disapproved where the Reviewer of the disclaimer provided the following reasons:
On the fourth line of text the filing date is incorrect. No additional fee is required with resubmission.


Response to Amendment/Arguments
	On page 5 of the response filed January 24th, 2022, Applicant begins traversing the rejection under 35 USC 103. Applicant asserts that the instant claims are predictive rather than reactive and further asserts on pages 5 and 6 of the response that the instant claims are distinguished from the prior art based on the prior art being “reactive control strategies.” It is first noted that Applicant’s claims are directed to a process that comprises certain steps. There is no requirement that monitoring the recited variables such as amount of hydrocarbon are the only variables monitored and/or the only variables used to dictate how adjustments are made to the system. The instant claims refer to determining certain variables but place no limitation on how the information is used or processed while maintaining the process. There would not appear to be a motivation for a person having ordinary skill in the art to ignore the conditions of the system such as temperature in the incinerator or oxygen in the incinerator especially since it would appear to introduce significant safety issues if a person having ordinary skill in the 
The double patenting rejection is maintained since the terminal disclaimer filed January 24th, 2022 was disapproved. 
The claim objection has been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA, Acrylontrile Plant Air Pollution Control, February 1979 in view of EPO Patent Document No. EP 1188987 A2 by Fendt et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	EPA generally teaches the following ammoxidation process on page 3-3:

    PNG
    media_image1.png
    230
    879
    media_image1.png
    Greyscale

The prior art further notes the following on the same page:

    PNG
    media_image2.png
    141
    888
    media_image2.png
    Greyscale

Accordingly, the prior art teaches the ammoxidation of propylene (further reading on instant claim 26), in contact with oxygen and ammonia. The prior art further provides the following scheme on page 3-4:

    PNG
    media_image3.png
    433
    296
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    440
    1047
    media_image4.png
    Greyscale

The section above further teaches a limitation corresponding to the step of “supplying an absorber off-gas from the absorber to an absorber off-gas incinerator”. Regarding the limitation of “suppling fuel gas and air to the absorber off-gas incinerator;” the prior art teaches the following on page 4-8:

    PNG
    media_image5.png
    387
    1054
    media_image5.png
    Greyscale

Accordingly, the prior art teaches the addition of fuel gas and air to an incinerator. See also page 4-20 where the same aspects in an “air/fuel ratio,” are cited in the paragraph starting with “Important parameters…” regarding a catalytic incinerator.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not explicitly discuss limitations related to “using the amount of hydrocarbon in the reactant stream and the feed rate of the reactant stream;” and further the limitations at the end of claim 20 related to temperature and oxygen levels.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the amount of hydrocarbon in the reactant stream and the feed rate of the reactant stream, the prior art teaches that the ratio of reactants being introduced is controlled as follows:

    PNG
    media_image6.png
    211
    1055
    media_image6.png
    Greyscale

For at least the reason that the prior art teaches a particular ratio is useful for promoting the reaction, a person having ordinary skill in the art would have been motivated to monitor the amounts and ratio of reactants being introduced into the reactor, which would at least result in a person having ordinary skill in the art “determining” these parameters as recited in claim 20. The prior art further teaches the following page 4-20:

    PNG
    media_image7.png
    217
    1054
    media_image7.png
    Greyscale

Accordingly, in the same way that a person having ordinary skill in the art would have been motivated to monitor and control the reactant levels being added to the ammoxidation reactor, a person having ordinary skill in the art would have been motivated to monitor and control the levels of fuel gas and air being introduced into an incinerator. Furthermore, a person having ordinary skill in the art would have been motivated to use the amounts of reactants being introduced to the reactor to help dictate the levels needed for the incinerator since higher levels of reactants would dictate more material being introduced into the incinerator and vice versa. 
	Regarding the limitation “using the amount of hydrocarbon in the reactant stream and the feed rate of the reactant stream to adjust the fuel gas flow,” it is noted that the language of at least instant claim 20 does not appear to provide any limitations on how the variables are used. For instance, if multiple variables are monitored besides those explicitly claimed, the instant claims do not appear to place any limitation on how the information is used so long as the result is to maintain temperature and oxygen amounts recited at the end of claim 20. Regarding temperature the prior art teaches the following:

    PNG
    media_image8.png
    135
    878
    media_image8.png
    Greyscale

For at least the reason to avoid thermal cycling of the incinerator, a person having ordinary skill in the art would have been motivated to use the information regarding the levels of reactants, fuel, air, etc. to control the 

    PNG
    media_image9.png
    371
    836
    media_image9.png
    Greyscale

For all of these reasons, a person having ordianry skill in the art would have been motivated to monitor and use the information discussed above to control the temperature of the incinerator to an optimum level. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. The same rationale would apply to instant claim 24. As a further example, Fendt et al. teach methods applicable to incineration including acrylonitrile production (paragraph [0001]). Fendt et al. further teach that both instantly recited controlled variables can be used as means to control the system such as the following on page 2:

    PNG
    media_image10.png
    166
    527
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    205
    494
    media_image11.png
    Greyscale

Fendt et al. further teach the use of setpoints on page 5:

    PNG
    media_image12.png
    356
    485
    media_image12.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been familiar with the approach instantly claimed where parameters are monitored and controlled to dictate oxygen levels and/or temperature.
	Regarding instant claim 22, this claim appears to recite a general black box related to a “predictive model” where the discussion above notes that a person having ordinary skill in the art would be familiar with at 
Regarding the oxygen amount limitation of instant claim 20, the EPA teaches in Figure 3-17 that oxygen levels of 18,000 lbs/hr were determined from a flow rate from an incinerator where based on the total levels of the additional components, oxygen would appear to have been emitted at ~4.2% molar rate and based on an ideal gas assumption would appear to fall within the scope of instant claim. For at least this reason, a person having ordinary skill in the art would expect that normal operating procedures would result in oxygen levels analogous to those instantly claimed. As noted above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding instant claim 28, EPA teaches the following on page 3-3:

    PNG
    media_image13.png
    322
    889
    media_image13.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to use a quench vessel such as a water quench tower taught by the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

Claims 20, 22, 24, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,078,156 in view of EPA, Acrylontrile Plant Air Pollution Control, February 1979 in view of EPO Patent Document No. EP 1188987 A2 by Fendt et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention would be an obvious embodiment of the claims of the patent. The claims of the patent are directed ammoxidation processes having the same features of instant claim 20 where a reactant stream comprises the same hydrocarbon, oxygen and ammonia. The rationale and discussion under 35 USC 103 is incorporated here by reference. While the claims of the patent do not provide for an incineration step, a person having ordinary skill in the art would have viewed the instantly claimed approached of incineration of an off-gas as an obvious embodiment of the claims of the patent in view of the prior art discussion that teaches incineration is a useful processing step. It is noted that the instant double patenting rejection is dependent upon the rationale and motivation set forth under 35 USC 103 and therefore would stand and fall with the obviousness rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626